Per Curiam.
This is an appeal from an order of the Hudson County Court of Common Pleas, setting aside a jury verdict in favor of the defendant and granting a new trial in a negligence suit wherein plaintiff claimed damages for injuries sustained by a fall on steps of defendant which were claimed to be defective. The sole ground of appeal is that the trial judge committed an abuse of discretion in allowing the new trial.
The appeal must be dismissed because no final judgment *687has been entered in the court below, and where there is no final judgment in an action at law there can be no appeal. Van Hoogenstyn v. Delaware, Lackawanna and Western Railroad Co., 90 N. J. L. 189; 100 Atl. Rep. 232; Denholtz v. Donner, Denholtz & Co., 96 N. J. L. 545; 115 Atl. Rep. 351; Wheat v. Public Service, 97 N. J. L. 584; 117 Atl. Rep. 594; Hickman v. Powell, 99 N. J. L. 274; 124 Atl. Rep. 448.
The appeal is dismissed, with costs.